                       UNITED STATES DISTRICT COURT                                 b
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 MARSHA WARE, et al.                       CIVIL ACTION NO. 1:19-CV-00141

 VERSUS                                    JUDGE DRELL

 STATE FARM MUTUAL                         MAGISTRATE JUDGE PEREZ-MONTES
 AUTOMOBILE INSURANCE
 COMPANY


          SUA SPONTE JURISDICTIONAL REVIEW BRIEFING ORDER

      Before the Court is a Complaint removed from a Louisiana state court by

Defendant Lowe’s Home Centers, L.L.C. (“Lowe’s”) (Doc. 1). Defendant premises

federal jurisdiction on diversity of citizenship.

      The Court has “an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006). This duty persists throughout all

phases of the litigation, even after trial and the entry of final judgment. See id. at

506-07.

      The diversity statute – 28 U.S.C. § 1332 – is satisfied upon a showing of: (1)

diversity of citizenship between the parties; and (2) an amount in controversy in

excess of $75,000, exclusive of interest and costs. “Complete diversity requires that

all persons on one side of the controversy be citizens of different states than all

persons on the other side.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079

(5th Cir. 2008). Further, “when jurisdiction depends on citizenship, citizenship must

be distinctly and affirmatively alleged.” Getty Oil Corp., a Div. of Texaco, Inc. v. Ins.
Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988).        In cases removed from state

court, diversity of citizenship must exist both at the time of filing in state court and

at the time of removal to federal court. Coury v. Prot, 85 F.3d 244, 249 (5th Cir.

1996).

         The citizenship of an individual is his or her domicile, meaning the place where

an individual resides and intends to remain. See Acridge v. Evangelical Lutheran

Good Samaritan Soc., 334 F.3d 444, 448 (5th Cir. 2003). A corporation shall be

deemed to be a citizen of every State and foreign state by which it has been

incorporated and of the single State or foreign state where it has its principal place

of business. See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, L.L.C., 757

F.3d 481, 483 (5th Cir. 2014); Guerrero v. State Farm Mut. Auto. Ins. Co., 181 F.3d

97, *2 (1999). The citizenship of a general partnership depends on that of all partners.

See Int'l Paper Co. v. Denkmann Associates, 116 F.3d 134, 135, 137 (5th Cir. 1997).

The citizenship of a limited liability company (“L.L.C.”), a limited partnership, or

other unincorporated association or entity is determined by the citizenships of all its

members. See Harvey, 542 F.3d at 1079-80.

         Defendant alleges that all Plaintiffs–Marsha Ware, Arthur Lebrane, and

Callie Hall–are citizens of Louisiana (Doc. 1).

         Defendant further alleges that State Farm Mutual Automobile Insurance

Company is “a corporate entity organized and existing pursuant to the laws of the

State of Louisiana,” with its principal place of business in Illinois (Doc. 1). Defendant

appears to allege State Farm Mutual Automobile Insurance Company is a citizen of



                                             2
both Louisiana and Illinois, an allegation that would defeat diversity. However, it is

not clear which state(s) State Farm Mutual Automobile Insurance Company was

incorporated in, or whether it is actually incorporated. If it is not incorporated, the

nature of its business organization must be alleged and the citizenship of the relevant

partners or members must be provided.

      Accordingly, diversity of citizenship at the time of removal is not clear from the

pleadings. Therefore, the existence of federal jurisdiction is in question.

      The Clerk of Court is DIRECTED to serve a copy of this order upon all parties

to this action IMMEDIATELY upon receipt of proof of service or an appearance.

      IT IS ORDERED that, no later than 21 days from service of this Order,

Defendant shall file: (1) a Jurisdictional Memorandum stating whether Defendant is

incorporated; the nature of its legal organization if it is not incorporated; and all

States of which its partners or members are citizens; and (3) a motion for leave to

amend the jurisdictional allegations of the Notice of Removal to adequately allege

diversity jurisdiction.

      IT IS FURTHER ORDERED that Plaintiffs will be allowed 7 days from receipt

of Defendants’ memorandum regarding jurisdiction to file a Response.

                                                                       15th
      THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this _____

day of February, 2019.



                                                      ______________________________
                                                      Joseph H.L. Perez-Montes
                                                      United States Magistrate Judge



                                           3
